internal_revenue_service number release date index number ---------------------------------- -------------------------------------------------- -------------------- -------------------------------------- --------------------------------------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-103958-14 plr-103959-14 plr-103960-14 plr-103961-14 plr-103962-14 plr-103963-14 plr-103965-14 plr-103966-14 plr-103967-14 plr-103968-14 plr-103969-14 plr-103970-14 date july legend trust donor child grandchild 1a grandchild 1b grandchild 1c grandchild 1d child grandchild 2a grandchild 2b grandchild 2c child grandchild 3a date date state court state state a b c --------------------------------------------------------------------------------------- ------------------ --------------------------------------------------- ------------------------------------------------- ------------------------------------------- ---------------------------------------------- --------------------------------------------- ----------------------------------------------------- ----------------------------------------------- --------------------------------------------------- --------------------------------------------- ------------------------------------------------ ---------------------------------------------- ----------------------- ------------------------ ----------------------------------------------------------------------------------------- ---------- --------------------- -------------------- ------- --- --------- plr-103958-14 d state statute state statute state statute state statute dear ------------- --- ---------------------------------------------------------- ------------------------------------------------------ ------------------------------------------------------ ----------------------------------------------------------- this letter responds to your authorized representative’s letter dated date requesting income gift estate and generation-skipping_transfer gst tax rulings with respect to the proposed division and modification of trust the facts and representations submitted are summarized as follows donor established trust on date for the benefit of his children and their issue currently the beneficiaries of trust are the donor’s three children child child and child and eight grandchildren grandchild 1a grandchild 1b grandchild 1c and grandchild 1d are the minor children of child grandchild 2a grandchild 2b and grandchild 2c are the minor children of child grandchild 3a is the minor child of child trustee resides in state and the current place of administration is state trust provides that it is to be interpreted in accordance with the laws of state article second a of trust provides in relevant part that the trustees may from time to time pay or apply the net_income from trust property to or for the benefit of one or more of donor’s issue in such amounts and manner and at such times as the trustees in their absolute discretion deem best article second d provides in relevant part that during the lifetime of donor each person eligible to receive income that is living when the original or any subsequent transfer of property is made to the trustees may demand an amount not exceeding for the calendar_year in which such transfer is made the lesser_of the following amounts i dollar_figure or five percent of the market_value of such trust principal at the time of the request whichever is larger ii dollar_figurea or iii the beneficiary’s share of such transfer the trustees are to give written notice to such beneficiaries within b days of such transfer and such demand is to be made in writing on or before the c day after such notice is given or by the end of such calendar_year whichever occurs first the trustees are also authorized in their discretion at any time or from time to time to make or apply payments of principal to or for the benefit of any beneficiary eligible to receive trust income in such amounts as the trustees in their absolute discretion may deem advisable article second b provides in relevant part that when i after the death of donor when none of his children is then living and under the age of d or ii upon the death of the donor at which time none of his children is then living_trust is to be divided plr-103958-14 into as many equal shares as there are children of donor then living and deceased children leaving issue then living each share set apart for a child who is then living is to be retained in a separate trust and so much of the net_income as the trustees may from time to time determine is to be paid to or applied for the benefit of such one or more of said child and child’s issue in such amounts and manner and at such times as the trustees in their absolute discretion deem best upon the death of that child the child will have a testamentary_power_of_appointment that can be exercised in favor of and among donor’s issue and their spouses including child’s spouse but not including child or child’s estate outright or upon such terms or trusts and with such powers or appointment as child may appoint by will each share set apart for a deceased child of donor is to be distributed to the issue of the deceased child by right of representation article fourth provides in relevant part that at no time are more than half of the trustees to be related or subordinate parties who are subservient to the wishes of donor as those terms are used in sec_672 of the internal_revenue_code the trustees may at any time and from time to time appoint an additional trustee with the consent however of a majority of the beneficiaries of the trust if any as are then entitled or eligible tor receive the income of the trust and are of full age and legal capacity in no event are donor or donor’s spouse to be trustees under the provisions of article second certain discretionary powers respecting the payment of income and principal are given to the trustees if and so long as a beneficiary is a trustee said discretionary powers are to be exercised for the benefit of such beneficiary only by the other trustees the trustees and beneficiaries propose to divide trust into three new trusts to be known as the divided trusts each of the three divided trusts will be for the benefit of one of donor’s three children and that child’s issue the trust assets distributed to the divided trusts will be distributed equally either on a pro_rata or non-pro rata basis the income and principal provisions of the divided trusts will be the same as the income and principal provisions of trust except that the beneficiaries of each child’s divided trust are limited to that child and that child’s issue each of the divided trusts will terminate and the assets of the divided trust will be distributed to the issue of the child for whom the divided trust was created on the same terms as article second b of trust the trustees and beneficiaries also propose to modify the terms of trust pertaining to who can be a trustee trust as modified provides that there shall always be at least one independent_trustee of each trust each of the divided trusts may but is not required to have the same independent_trustee as the other divided trusts the term independent_trustee means a bank or trust company with trust powers or an individual the independent_trustee shall not be i a_related_or_subordinate_party to any beneficiary as defined in sec_672 ii a beneficiary of any trust or iii under any legal_obligation to support any beneficiary of any trust if the independent_trustee resigns or is otherwise unable or unwilling to serve in the capacity of trustee for any reason then a majority of the beneficiaries shall appoint an independent_trustee as its successor plr-103958-14 each child may appoint himself or herself as a co-trustee of that child’s trust to serve with the independent_trustee each child may remove and replace the independent_trustee of that child’s trust with another independent_trustee from time to time the modified trust also provides that the discretionary powers respecting the payment of income and principal given to the trustees are to be exercisable only by the independent_trustee no individual trustee who is also a beneficiary of any divided trust may participate in the exercise of such discretionary powers the trustee commenced a proceeding in state court seeking authorization to divide and modify trust on date state court entered an order authorizing the division and modification of trust to be effective upon issuance by the internal_revenue_service of a private_letter_ruling confirming that trust as modified continues to be exempt from the gst tax state statute provides that if upon petition the court finds that the settlor and all beneficiaries consent to the modification or termination of a non-charitable irrevocable_trust the court may approve the modification or termination even if the modification or termination is inconsistent with a material purpose of the trust state statute provides that the court may modify the administrative or dispositive terms of a_trust or terminate the trust if because of circumstances not anticipated by the settlor modification or termination will further the purposes of the trust to the extent practicable the modification shall be made in accordance with the settlor's probable intent the court may modify the administrative terms of a_trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration state statute provides that after notice to the qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trusts state statute provides in relevant part that on distribution of trust property or the division or termination of a_trust a trustee may make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for those purposes and adjust for resulting differences in valuation you have requested the following rulings after the proposed division and modification of trust the divided trusts will continue to be exempt from the gst tax plr-103958-14 the proposed division and modification of trust will not cause child child or child to have made a taxable gift the proposed division and modification of trust will not cause any portion of the assets of the divided trusts to be includible in the gross_estate of child child or child the allocation of assets and liabilities of trust among the divided trusts whether done on a pro_rata or a non-pro rata basis will not cause trust the divided trusts or any beneficiary to recognize any ordinary_income or loss or capital_gain or loss the proposed modification of trust will not cause trust the divided trusts or any beneficiary to recognize any ordinary_income or loss or capital_gain or loss the adjusted_basis of the assets received by the divided trusts will be the same as the respective adjusted_basis of the assets held by trust pursuant to sec_1015 the holding periods of the assets received by the divided trusts will be the same as the holding periods of the assets in trust pursuant to sec_1223 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 plr-103958-14 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example illustrates a situation where in grantor established an irrevocable_trust for the benefit of grantor's two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in this case trust will be divided into three divided trusts the terms of the divided trusts will be identical to the terms of trust except each divided trust will benefit one child and that child’s issue and the trustee provisions will be modified to allow each child to act as a co-trustee of his or her trust and to add an independent_trustee for each trust the proposed division and modification will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed division and modification will not extend the time for vesting of any beneficial_interest in the divided plr-103958-14 trusts beyond the period provided for in trust accordingly based on the facts submitted and the representations made we conclude that after the proposed division and modification of trust the divided trusts will continue to be exempt from the gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case child child and child will have the same interests in the divided trusts after the division that they had as beneficiaries under trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed division and modification of trust no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the proposed division and modification of trust will not cause child child or child to have made a taxable gift ruling sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of death plr-103958-14 sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in order for sec_2036 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division and modification of trust does not constitute a transfer within the meaning of sec_2036 through child child and child will have the same interests in the divided trusts after the division that they had as beneficiaries under trust accordingly based on the facts submitted and the representations made we conclude that the proposed division and modification of trust will not cause any portion of the assets of the divided trusts to be includible in the gross_estate of child child or child plr-103958-14 ruling sec_4 and sec_61 provides that gross_income includes g ains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained under sec_1_1001-1 the severance of a_trust occurring on or after date is not an exchange of property for other_property differing materially either in_kind or in extent if i an applicable state statute or the governing instrument authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable state statute or the governing instrument an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof see revrul_56_437 1956_2_cb_507 the pro_rata division and distribution of the trust assets to the divided trusts is consistent with revrul_56_437 and the supreme court’s opinion in cottage savings in addition both the division of the trust and distribution of trust assets on a non-pro rata basis are authorized by state law therefore the proposed division and non-pro plr-103958-14 rata distribution of assets to the divided trust is consistent with sec_1_1001-1 the proposed division and distribution whether on a pro_rata or non-pro rata basis are not prohibited by the terms of the trust the proposed division and distribution whether on a pro_rata or non-pro rata basis and the proposed changes to the trustee provisions are not exchanges of property for other_property differing materially in_kind or in extent under sec_61 and sec_1001 accordingly based on the facts submitted and the representations made we conclude that the allocation of assets and liabilities of the trust among the divided trusts whether on a pro_rata or a non-pro rata basis will not cause the trust divided trusts or any beneficiary to recognize any ordinary_income or loss or capital_gain or loss we further conclude that the proposed trust division and modification of the trustee provisions will not cause the trust the divided trusts or any beneficiary to recognize any ordinary_income or loss or capital_gain or loss rulings and sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining the basis_of_property where more than one person acquires an interest in property by transfer in trust under sec_1_1015-1 property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1223 provides that in determining the period for which the taxpayer has held property however it is acquired there shall be included the period for which the property was held by any other person if under this chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of the other person in this case sec_1001 does not apply to the proposed transaction thus after the division of trust and transfer of the assets into the divided trusts the adjusted_basis of the assets received by the divided trusts will be the same as the respective adjusted plr-103958-14 basis of the assets held by trust pursuant to sec_1015 furthermore we conclude that under sec_1223 the holding_period for each asset received by each divided trust from trust will include the period that the asset was held by trust under sec_1223 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
